DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The communications received 11/16/2020 have been filed and considered by the Examiner. Claims 12 and 25-32 are pending. Claims 12 and 25-31 are amended and claim 32 is new.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 12 and 25-32 are rejected under 35 U.S.C. 103 as being unpatentable over Prestele (US 2002/0153391) hereinafter PRES in view of Obrist (US 2010/0147896) hereinafter OB.
	As for claim 12 PRES teaches a piston [Fig. 2 #1A; 0016; 0021] to be used in a cartridge to dispense multi-part fluids (it would be capable as it can be employed with cartridges which dispense fluids) [0010; 0018]. The piston has a circumferential body (as it is annular) [0021]. 

    PNG
    media_image1.png
    377
    611
    media_image1.png
    Greyscale

There is a rearward end that extends from the circumferential body that is engaged by a piston driving element. This rearward end includes a rearward circumferential seal [see modified Fig. 2 below]. 

    PNG
    media_image2.png
    377
    611
    media_image2.png
    Greyscale

There is a forward end that extends from the circumferential body which is engaged by a fluid stored in the cartridge (it is understood that this end comes into contact with the cartridge contents) [0022-23]. 


	The forward and rearward end are injection molded such that the forward circumferential seal and the rearward circumferential seal are monolithically formed and the piston is molded without a longitudinal parting line across the forward and rearward circumferential seals (the prior art is silent to a parting line, the piston itself is understood to be monolithically formed as it is one piece). 

    PNG
    media_image3.png
    377
    613
    media_image3.png
    Greyscale

An annular deflection member which is directly connected to the forward circumferential wall [refer to modified figure 2 above]. The annular deflection member 

    PNG
    media_image4.png
    377
    634
    media_image4.png
    Greyscale

While PRES teaches that this piston is formed of plastic [0002] it does not teach that the piston is necessarily injection molded. 
OB teaches a cartridge piston and that cartridge pistons are typically manufactured through an injection molding process [0073].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured the cartridge piston of PRES using injection molding as taught by OB in order to produce the cartridge piston. The combination of prior art prima facie obvious [see e.g. MPEP 2143(I)(A)].
 
As for claim 25, PRES/OB teach claim 12 and PRES further teaches that the rearward circumferential seal is a rearward inner and outer circumferential seal [see modified figure 2 above].

    PNG
    media_image5.png
    440
    511
    media_image5.png
    Greyscale

As for claim 26, PRES/OB teach claim 25 and PRES further teaches wherein the annular deflection member is a first annular deflection member [see claim 12] and wherein the forward end includes a second annular deflection member (sealing lip) [Fig. 2 #21; 0022] to assist in 

As for claim 27, PRES/OB teach claim 25 and PRES further teaches wherein the rearward inner circumferential seal and the forward circumferential seal are coaxial (as they are along the y-axis) [see claim 12].

As for claim 28, PRES/OB teach that there is a piston for use in a cartridge for dispensing multi-part fluids [see claim 12]. The piston has a circumferential body [see claim 12]. 
There is a rearward end extending from the circumferential body, the rearward end can be engaged by a driving element when the piston is positioned in the cartridge and includes its own seal [see claim 12]. 
There is a forward end that extends from the circumferential body which can be engaged by the fluid stored in a cartridge when the piston is positioned in the cartridge [see claim 12]. This forward end includes a circumferential wall (the legs like the one depicted as #23) [Fig. 2 #23] that extends from the circumferential body and a circumferential seal that extends radially outwardly from the circumferential wall and in a direction opposite from a central longitudinal axis of the piston [see claim 12].
There is an annular deflection member (see the second annular deflection member) [claim 26] connected to the forward circumferential wall, it extends from the forward circumferential wall and forms an edge [see claim 26]. The annular deflection member has an outer convex surface and an inner concave surface [see claim 26] and can be deflected radially 
The forward and rearward end are injection molded to form a monolithic body and without a longitudinal parting line [see claim 12].

As for claim 29, PRES/OB teaches the limitations of claims 14 and 28, as well as PRES further teaching there being an outer forward circumferential seal which extends radially outwardly [Fig 2 #3] and an inner forward circumferential seal which extends radially inwardly [Fig. 2 #21]. The shapes of the inner and outer seals are mirror images of each other [Fig. 2 #3 and 21]. The rearward circumferential seal has its own inner and outer ends [see modified figure 2 below]. 

    PNG
    media_image6.png
    377
    639
    media_image6.png
    Greyscale


As for claim 30, PRES/OB teach claim 29 and PRES further teaches the rearward end includes a forward inner circumferential wall (the walls depicted like #23) [Fig. 2 #23] connected to an annular deflection member which forms an edge and which has an outer convex surface (as it is the side that is contacting the wall therefore on an outer edge of the piston) and an inner concave surface [see modified figure 2 below]. This annular deflection member can be deflected inwardly towards the central longitudinal axis of the piston (as it is formed towards the inward direction) to aid in removal of the piston from a molding tool. 
    PNG
    media_image7.png
    447
    623
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    447
    623
    media_image8.png
    Greyscale



	As for claim 32, PRES/OB teach claim 31 and see claims 14 and 26. As applied to claim 26, PRES further teaches that the inner annular deflection member also has an inner concave surface and an outer convex surface (as it is the side that is contacting the wall therefore on an outer edge of the piston) [see modified figure 2 below].

    PNG
    media_image9.png
    377
    611
    media_image9.png
    Greyscale



Response to Arguments
Applicant’s arguments and amendments with respect to claim(s) 12 and 25-32 have been considered and the Examiner agrees that the amended claims distinguish over Obrist alone as they now require structure that Obrist does not teach nor disclose. However the arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712